                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

CHRISTOPHER MOSBY,                 )
                                   )
                   Petitioner,     )
                                   )
           v.                      )            1:21CV168
                                   )
ROY COOPER, et al.,                )
                                   )
                   Respondent.     )


                                   ORDER

     The Order and Recommendation of the United States Magistrate

Judge was filed with the court in accordance with 28 U.S.C.

§ 636(b) and, on March 3, 2021, was served on the parties in this

action.   (Docs.    4,   5.)   Petitioner   filed    an   objection   to   the

Recommendation. (Doc. 6.)

     The court has appropriately reviewed the portions of the

Magistrate Judge’s report to which objection was made and has made

a de novo determination, which is in accord with the Magistrate

Judge’s report.     The court therefore adopts the Magistrate Judge’s

Recommendation.

     IT IS THEREFORE ORDERED that the Petition be dismissed for

failure to apply to the United States Court of Appeals for the

Fourth Circuit for an order authorizing this district court to

consider the current Petition as is required by 28 U.S.C. § 2244.

A   judgment       dismissing     this      action    will     be     entered

contemporaneously with this Order.          Finding neither a substantial
issue for appeal concerning the denial of a constitutional right

affecting the conviction nor a debatable procedural ruling, a

certificate of appealability is not issued.




                                       /s/   Thomas D. Schroeder
                                    United States District Judge



July 12, 2021




                                2
